Title: To James Madison from David Humphreys, 29 August 1801 (Abstract)
From: Humphreys, David
To: Madison, James


29 August 1801, San Ildefonso. No. 285. Encloses copies of his correspondence with minister of state concerning an assault by two palace guards upon Humphreys’s coachman and a footman of the Neopolitan minister. Spanish reply indicates “the correct ideas of this Court on the privileges & immunities of Diplomatic Representatives.” Reports evidence of subtle tensions remaining between Godoy and the French over terms of peace treaty with Portugal and postwar arrangements. Has learned that five American vessels taken into Algeciras are still detained there. In postscript of 1 Sept., encloses report from Valencia, scene of anticonscription riots, where unrest continues. Conveys information that Cairo has surrendered to British and Turkish forces.
 

   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; marked duplicate; docketed by Wagner as received 20 Nov., but a copy was received by 25 Oct. (see JM to Pinckney, 25 Oct. 1801); extract printed in National Intelligencer, 26 Oct. 1801. Enclosures (6 pp.; partly in Spanish; docketed by Wagner as received in Humphreys’s no. 285) are copies of Humphreys to Cevallos, 18 Aug. 1801; Cevallos’s 20 Aug. reply; and a 22 Aug. report from Valencia.

